DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-13, 15, and 17-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the terminal device" in lines 9-13.  There is insufficient antecedent basis for this limitation in the claim. The Examiner assumes “the terminal device” should read --the first terminal--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2009/0017814) in view of KIM et al. (US 2018/0198539).
In reference to claim 1
Horiuchi et al. teaches a data transmission method, comprising:
receiving, by a first terminal (e.g. relay 20a par. 0065) a first message (e.g. data signal; par. 0065) sent by a second terminal (e.g. mobile station 10, par. 0058), wherein a target terminal (e.g. base station 30 par. 0067) of the first message is a third terminal (e.g. base station 30 par. 0067); and
determining, by the first terminal, whether to relay the first message to the third terminal according to indication information: wherein the indication information is used to indicate at least one of: signal quality information (e.g. relay 20a determines whether to relay the data signal to the base station in Step 204  Fig. 6 according to signal quality information between the mobile station in Step 203 Fig. 6; par. 0067) , a set of specific resource pools, a relay direction of a message, and a maximum number of times of relay transmission.
Horiuchi et al. does not teach that the signal quality information comprises quality information of signal between the first terminal and the third terminal, or both quality information of signal between the first terminal and the second terminal and the quality information of signal between the first terminal and the third terminal.
KIM et al. teaches signal quality information comprises quality information of signal between the first terminal (e.g. relay base station 310; Fig. 5 par. 0072) and the third terminal (e.g. central base station 300; Fig. 5 par. 0072), or both quality information of signal between the first terminal (e.g. relay base station 310; Fig. 5 par. 0072) and the second terminal (e.g. terminal 320; Fig. 5 par. 0072) and the quality information of signal between the first terminal and the third terminal (e.g. central base station 300; Fig. 5 par. 0072).  (Fig. 5 steps 502, 503; par. 0075-0076).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal quality of Horiuchi et al. to comprise quality information of signal between the first terminal and the third terminal, or both quality information of signal between the first terminal and the second terminal and the quality information of signal between the first terminal and the third terminal as suggested by KIM et al. because it would allow the first terminal to utilize the quality information of signal between the first terminal and the second terminal and the quality information of signal between the first terminal and the third terminal when determining whether to relay the first message in order to ensure the signal quality of the path is sufficient to support a path between the first terminal, second terminal, and third terminal in order to avoid wasting network resources if the signal quality is not sufficient.

Claims 2-9, 11-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2004/0192275) in view of Horiuchi et al. (US 2009/0017814) in view of KIM et al. (US 2018/0198539).
-	In reference to claim 2
Kim teaches a terminal device (e.g. reception terminal Fig. 3A par. 0035), comprising: a memory (Fig. 7, par. 0059, 0063), a processor (Fig. 7, par. 0059, 0063), wherein the memory is configured to store instructions, and the processor is configured to execute instructions stored in the memory to execute the following steps: 
receiving, by a first terminal (e.g. reception terminal Fig. 3A par. 0035), a first message (e.g. packet; par. 0036) sent by a second terminal (e.g. transmission terminal Fig. 3A par. 0036), wherein a target terminal of the first message is a third terminal (e.g. destination terminal; par. 0036-0037) 
determining, by the first terminal, whether to relay a first message to the third terminal according to indication information (par. 0036-0037).
Kim does not teach determining, by the first terminal, whether to relay a first message to the third terminal according to indication information used to indicate signal quality information; wherein the signal quality information comprises at least one of quality information of signal between the terminal device and the second terminal and quality information of signal between the terminal device and the third terminal.
Horiuchi et al. teaches a data transmission method that includes receiving, by a first terminal (e.g. relay 20a par. 0065) a first message (e.g. data signal; par. 0065) sent by a second terminal (e.g. mobile station 10, par. 0058), wherein a target terminal (e.g. base station 30 par. 0067) of the first message is a third terminal; and determining, by the first terminal, whether to relay the first message to the third terminal according to indication information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include determining, by the first terminal, whether to relay a first message to the third terminal wherein the indication information is used to indicate signal quality information as suggested by Horiuchi et al. because it allows the terminal device to determine the signal quality and take action such as relaying the first message based upon the signal quality as compared to a signal quality threshold.
The combination of Kim and Horiuchi et al. does not teach that the signal quality information comprises quality information of signal between the terminal device and the third terminal, or both quality information of signal between the terminal device and the second terminal and the quality information of signal between the terminal device and the third terminal.
KIM et al. teaches signal quality information comprises quality information of signal between the first terminal (e.g. relay base station 310; Fig. 5 par. 0072) and the third terminal (e.g. central base station 300; Fig. 5 par. 0072), or both quality information of signal between the first terminal (e.g. relay base station 310; Fig. 5 par. 0072) and the second terminal (e.g. terminal 320; Fig. 5 par. 0072) and the quality information of signal between the first terminal and the third terminal (e.g. central base station 300; Fig. 5 par. 0072).  (Fig. 5 steps 502, 503; par. 0075-0076).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal quality of the combination of Kim and Horiuchi et al. to comprise quality information of signal between the terminal device and the third terminal, or both quality information of signal between the terminal device and the second terminal and the quality information of signal between the terminal device and the third terminal as suggested by KIM et al. because it would allow the terminal device to utilize the quality information of signal the terminal device and the second terminal and the quality information of signal between the terminal device and the third terminal when determining whether to relay the first message in order to ensure the signal quality of the path is sufficient to support a path between the terminal device, second terminal, and third terminal in order to avoid wasting network resources if the signal quality is not sufficient.

-		In reference to claim 3
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches determining, by the first terminal, whether to relay the first message to the third terminal according to indication information (par. 0036-0037) wherein the indication information is used to indicate geographic location information; wherein the geographic location information comprises at least one of geographic location information of the terminal device, geographic location information of the second terminal, and geographic location information of the third terminal (e.g. destination/final destination/source coordinate position; par. 0036-0037, 0047-0048).

-		In reference to claim 4
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the geographic location information of the terminal device meets a first geographic location condition; or determining not to relay the first message to the third terminal, if the geographic location information of the terminal device does not meet the first geographic location condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the geographic location information of the second terminal meets a second geographic location condition; or determining not to relay the first message to the third terminal, if the geographic location information of the second terminal does not meet the second geographic location condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the geographic location information of the third terminal meets a third geographic location condition; or determining not to relay the first message to the third terminal, if the geographic location information of the third terminal does not meet the third geographic location condition. (e.g. determining to relay the message or not relay the message to the destination terminal based on whether geographic location information of the destination meet coverage area condition; see Fig 3A; par. 0036-0037, 0047-0048)

-		In reference to claim 5
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the first geographic position condition, the second geographic position condition, and the third geographic position condition are configured by a network device, or pre-configured on the terminal device. (e.g. coverage area condition configured on the relay terminal device par. 0035-0037, 0047-0048).

-		In reference to claim 6
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the geographic location information is absolute geographic location information or relative geographic location information. (par. 0022, 0035-0037, 0047-0048)

-		In reference to claim 7
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the indication information is further used to indicate at least one of the following: information of a relay terminal set, information of a sending terminal set, and information of a receiving terminal set (e.g. group code of destination terminals; see Fig. 4 par. 0048); where, the relay terminal set is used to indicate a set of terminal devices capable of performing relay transmission on a received message, the sending terminal set is used to indicate a set of terminal devices that a message sent therefrom requires relay transmission, and the receiving terminal set is used to indicate a set of terminal devices that need to receive a message by means of relay transmission (e.g. group code indicates set of destination terminals; see Fig. 4 par. 0048).

-		In reference to claim 8
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the terminal device belongs to the relay terminal set; or determining not to relay the first message to the third terminal, if the terminal device does not belong to the relay terminal set; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the second terminal belongs to the sending terminal set; or determining not to relay the first message to the third terminal, if the second terminal does not belong to the sending terminal set; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the third terminal belongs to the receiving terminal set; or determining not to relay the first message to the third terminal, if the third terminal does not belong to the receiving terminal set (e.g. determining whether or not to relay the first message to the terminal based on whether the terminal belongs to the group of terminals corresponding to the group code; see Fig. 3A, par. 0048, 0036-0037).

-		In reference to claim 9
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the information of the relay terminal set, the information of the sending terminal set, and the information of the receiving terminal set are configured by a network device, or configured by the second terminal (e.g. destination group code configured by initial sender terminal of the message; par. 0035-0037, 0047-0048).; wherein the information of the relay terminal set, the information of the sending terminal set, and the information of the receiving terminal set are identification information of terminal devices. (e.g. group code of destination terminals; par. 0035-0037, 0047-0048)

In reference to claim 11-13
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim.
Kim does not teach in a condition that the indication information is used to indicate the signal quality information the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal meets a first signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal does not meet the first signal quality condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal meets a second signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal does not meet the second signal quality condition wherein the first signal quality condition is a first signal quality threshold, and the second signal quality condition is a second signal quality threshold wherein the first signal quality condition and the second signal quality condition are configured by a network device or pre-configured on the terminal device.
Horiuchi et al. teaches in a condition that the indication information is used to indicate the signal quality information the processor (e.g. processor, par. 0125) is further configured to execute the instructions stored in a memory to execute the following steps: determining to relay a first message to a third terminal (e.g. base station 30; par. 0067) , if the quality of signal between the terminal device and the second terminal meets a first signal quality condition (e.g. relay signal if quality of signal between the relay and mobile station is higher than threshold T1; par. 0067); or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal does not meet the first signal quality condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal meets a second signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal does not meet the second signal quality condition wherein the first signal quality condition is a first signal quality threshold (e.g. threshold T1; par. 0067);  and the second signal quality condition is a second signal quality threshold wherein the first signal quality condition and the second signal quality condition are configured by a network device or pre-configured on the terminal device (e.g. threshold T1 pre-configured on the relay before determining if the quality of signal between the relay and the station meets a first signal quality; par. 0067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include in a condition that the indication information is used to indicate the signal quality information the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal meets a first signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal does not meet the first signal quality condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal meets a second signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal does not meet the second signal quality condition wherein the first signal quality condition is a first signal quality threshold, and the second signal quality condition is a second signal quality threshold wherein the first signal quality condition and the second signal quality condition are configured by a network device or pre-configured on the terminal device as suggested by Horiuchi et al. bbecause it allows the terminal device to determine the signal quality and take action such as relaying the first message based upon the signal quality as compared to a signal quality threshold.
The combination of Kim and Horiuchi et al. does not teach that the signal quality information comprises quality information of signal between the terminal device and the third terminal, or both quality information of signal between the terminal device and the second terminal and the quality information of signal between the terminal device and the third terminal.
KIM et al. teaches signal quality information comprises quality information of signal between the first terminal (e.g. relay base station 310; Fig. 5 par. 0072) and the third terminal (e.g. central base station 300; Fig. 5 par. 0072), or both quality information of signal between the first terminal (e.g. relay base station 310; Fig. 5 par. 0072) and the second terminal (e.g. terminal 320; Fig. 5 par. 0072) and the quality information of signal between the first terminal and the third terminal (e.g. central base station 300; Fig. 5 par. 0072).  (Fig. 5 steps 502, 503; par. 0075-0076).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal quality of the combination of Kim and Horiuchi et al. to comprise quality information of signal between the terminal device and the third terminal, or both quality information of signal between the terminal device and the second terminal and the quality information of signal between the terminal device and the third terminal as suggested by KIM et al. because it would allow the terminal device to utilize the quality information of signal the terminal device and the second terminal and the quality information of signal between the terminal device and the third terminal when determining whether to relay the first message in order to ensure the signal quality of the path is sufficient to support a path between the terminal device, second terminal, and third terminal in order to avoid wasting network resources if the signal quality is not sufficient.

-		In reference to claim 15
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein in a condition that the indication information is used to indicate the set of specific resource pools (e.g. unique codes; par. 0035-0037, 0047-0048), the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if a sending resource pool of the first message belongs to the set of specific resource pools; or determining not to relay the first message to the third terminal, if the sending resource pool of the first message does not belong to the set of specific resource pools. (e.g. relay packet to terminal(s) if destination unique code of message belongs to unique code of the terminal(s) and not relaying packet to terminal(s) if destination unique code does not belong to unique code of the terminal(s); par. 0035-0037, 0047-0048).

-		In reference to claim 17
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein in a condition that the indication information is used to indicate a maximum number of times of relay transmission (e.g. TTL; par. 0026, 0048) , the processor is further configured to execute the instructions stored in the memory to execute the following step: stopping relaying the first message to the third terminal, when the number of times of relaying the first message reaches the maximum number of times (e.g. stop relaying when TTL equal 0; par. 0026, 0048); wherein after the first message is received by the terminal device, the maximum number of times of relay transmission indicated by the indication information comprised in the first message is increased by one or decreased by one, and the modified first message is relayed to the third terminal (e.g. TTL decreased by 1; par. 0026, 0048).

-		In reference to claim 18
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following step: receiving the indication information sent by a network device; or receiving the indication information sent by the second terminal (e.g. receiving indication information from transmitting terminal; par. 0035-0037).

-		In reference to claim 19
The combination of Kim, Horiuchi et al. and KIM et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the indication information is sent by the second terminal through a physical layer message, a media access control (MAC) message, a radio link control (RLC) message, a packet data convergence protocol (PDCP) message, an adaptation layer message or a PC5 signaling (PC5-S) message (e.g. PHY/MAC message; par. 0035-0037, par. 0047-0048).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2009/0017814) in view of KIM et al. (US 2018/0198539) in view Park et al. (US 2012/0087297).
In reference to claim 20
Horiuchi et al. teaches a data transmission method, comprising:
receiving, by a first terminal (e.g. relay 20a par. 0065) a first message (e.g. data signal; par. 0065) sent by a second terminal (e.g. mobile station 10, par. 0058), wherein a target terminal (e.g. base station 30 par. 0067) of the first message is a third terminal (e.g. base station 30 par. 0067); and
determining, by the first terminal, whether to relay the first message to the third terminal according to indication information: wherein the indication information is used to indicate at least one of: signal quality information (e.g. relay 20a determines whether to relay the data signal to the base station in Step 204  Fig. 6 according to signal quality information between the mobile station in Step 203 Fig. 6; par. 0067) , a set of specific resource pools, a relay direction of a message, and a maximum number of times of relay transmission.
Horiuchi et al. does not teach that the signal quality information comprises quality information of signal between the first terminal and the third terminal, or both quality information of signal between the first terminal and the second terminal and the quality information of signal between the first terminal and the third terminal.
KIM et al. teaches signal quality information comprises quality information of signal between the first terminal (e.g. relay base station 310; Fig. 5 par. 0072) and the third terminal (e.g. central base station 300; Fig. 5 par. 0072), or both quality information of signal between the first terminal (e.g. relay base station 310; Fig. 5 par. 0072) and the second terminal (e.g. terminal 320; Fig. 5 par. 0072) and the quality information of signal between the first terminal and the third terminal (e.g. central base station 300; Fig. 5 par. 0072).  (Fig. 5 steps 502, 503; par. 0075-0076).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal quality of Horiuchi et al. to comprise quality information of signal between the first terminal and the third terminal, or both quality information of signal between the first terminal and the second terminal and the quality information of signal between the first terminal and the third terminal as suggested by KIM et al. because it would allow the first terminal to utilize the quality information of signal between the first terminal and the second terminal and the quality information of signal between the first terminal and the third terminal when determining whether to relay the first message in order to ensure the signal quality of the path is sufficient to support a path between the first terminal, second terminal, and third terminal in order to avoid wasting network resources if the signal quality is not sufficient.
The combination of Horiuchi et al. and KIM et al. does not teach a non-transitory computer storage medium configured to store one or more programs including instructions, and when the instructions are executed, it is used to execute the method.
Park et al. teaches a non-transitory computer storage medium (par. 0112) configured to store one or more programs including instructions, and when the instructions are executed, it is used to execute a method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Horiuchi et al. and KIM et al.  to a include a non-transitory computer storage medium configured to store one or more programs including instructions, and when the instructions are executed, it is used to execute the method as suggested by Park et al. because it allow program instructions to execute the method to be stored on a portable storage medium so that it may be loaded onto a terminal device and the method executed by the terminal device.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the new rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466